                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

KEVIN CASTRO,                                §
TDCJ # 01783002,                             §
                                             §
        Petitioner,                          §
                                             §
VS.                                          §   CIVIL ACTION NO. 4:20-1395
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

                               ORDER OF DISMISSAL

       On April 20, 2020, state inmate Kevin Castro filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254 (Dkt. 1). The Clerk entered a notice of deficient pleading

(Dkt. 5) instructing Castro to submit a petition on the Court’s form within thirty days, and

supplied Castro with the form. The notice warned Castro that failure to comply with the

deadline could lead to dismissal under Federal Rule of Civil Procedure 41(b).

       Castro’s deadline for compliance was May 20, 2020.            To date, he has not

submitted a form petition or otherwise communicated with the Court. Under the inherent

powers necessarily vested in a district court to manage its own affairs, the Court

determines that dismissal for want of prosecution is appropriate. See FED. R. CIV. P.

41(b); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v. Warden, Bill

Clements Unit, 837 F.3d 438, 440–41 (5th Cir. 2016) (a district court may dismiss an

action sua sponte for failure to prosecute an action or to comply with court orders).

However, relief from this order may be granted if Castro makes a proper showing under



1/2
Rule 60(b) of the Federal Rules of Civil Procedure. At a minimum, a proper showing in

this case includes submission of a form petition as instructed in the notice of deficient

pleading dated April 20, 2020.

      The Court ORDERS that this case is DISMISSED without prejudice.                All

pending motions, if any, are DENIED as moot.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Houston, Texas, this 23rd day of June, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




2/2
